Citation Nr: 0100475	
Decision Date: 01/09/01    Archive Date: 01/17/01

DOCKET NO.  99-14 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to service connection for sores on the hands 
and forearms, including as secondary to Agent Orange 
exposure.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel





INTRODUCTION

The veteran had active military service from June 1967 to 
February 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision from the 
Albuquerque, New Mexico Department of Veterans Affairs (VA) 
Regional Office (RO).  

In a statement received in May 1999 the veteran submitted a 
statement in which he appeared to be requesting, in pertinent 
part, vocational rehabilitation.  It does not appear that the 
RO has addressed this issue.  Therefore, as the issue of 
entitlement to a program of vocational rehabilitation has 
been neither procedurally developed nor certified for 
appellate review, the Board is referring it to the RO for 
initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107).  

In particular, the veteran has submitted recent statements 
contending that he underwent a VA Agent Orange examination in 
April 1999 at the Albuquerque VA Medical Center (VAMC).  He 
also indicated that this exam was performed by Dr. D.K. and 
that he was diagnosed with chronic dermatitis of the arms, 
hands, feet, and legs below the knees.  The RO should obtain 
this examination report as well as other any other 
outstanding medical records from this facility.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. 
§ 5103A(b)).  

The veteran also reported in his May 1999 notice of 
disagreement (NOD) that he was being treated for his skin 
condition at the infirmary ("S.N.M.C.F.") where he is 
incarcerated.  These records are not on file.  The only 
records on file from this facility are mental health records 
and a record of a positive hepatitis C antibody (HCV-AB) 
test.  All records should be obtained from this facility on 
remand.  Id.  

The Board is also of the opinion that VA examinations of the 
skin and for hepatitis C should be scheduled on examination 
so that it is ensured that there is sufficient evidence to 
allow for a determination on these issues to be made.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. 
§ 5103A(d)).  

Accordingly, this case is remanded for the following:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

In particular, the RO should obtain 
medical records from the infirmary 
("S.N.M.C.F.") where the veteran is 
incarcerated.  

After securing any necessary 
authorization or medical releases, the RO 
shall make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  

In particular, the RO should request all 
medical records from the Albuquerque 
VAMC, including a specific request for 
the April 1999 Agent Orange examination.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  

3.  Following the above, the RO should 
schedule the veteran for a VA skin 
examination conducted by an appropriate 
specialist to ascertain the nature and 
etiology of his current skin disorder.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner in 
conjunction with the examination and the 
examination report must be annotated in 
this regard.  

Any further indicated special studies 
should be conducted.  

The examiner should review the veteran's 
complete military and medical history (as 
well as his post-service criminal 
history), and upon doing so answer the 
following questions:

(a) Does the veteran have a current skin 
disability, and if so, what is its 
nature?

(b) Is it at least as likely as not that 
the skin disability was incurred 
coincident with the veteran's military 
service?

Any opinions expressed must be 
accompanied by a complete rationale.  

4.  The RO should also schedule the 
veteran for a VA hepatitis C examination 
conducted by an appropriate specialist to 
ascertain the nature and etiology of 
hepatitis C, if found.  

The claims file, a separate copy of this 
remand, and VBA Fast Letters 98-110 and 
99-94 should be made available to and 
reviewed by the examiner in conjunction 
with the examination and the examination 
report must be annotated in this regard.  

Any further indicated special studies 
should be conducted.  

The examiner should review the veteran's 
complete military and medical history (as 
well as his post-service criminal 
history), and upon doing so answer the 
following questions:

(a) Does the veteran have a current 
hepatitis disability, and if so, what 
is its nature?

In answering this question, the examiner 
should perform blood serology tests 
(e.g., the EIA and RIBA tests) to 
identify the type of, if any, hepatitis 
present.  See VBA Fast Letter 99-94.  

(b) Is it at least as likely as not that 
the current hepatitis disability was 
incurred coincident with the veteran's 
military service?

In answering this question, the examiner 
should review the medical record for 
evidence of in-service and post-service 
exposure to a known risk factor(s) for 
hepatitis.  See VBA Fast Letter 98-110.  

Any opinions expressed must be 
accompanied by a complete rationale.  

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

In addition, the RO must review the claims 
file and ensure that any other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  See VBA Fast 
Letter 00-87 (November 17, 2000); Stegall, 
supra.  


6.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issues of entitlement to service 
connection for sores on the hands and 
forearms, including as secondary to Agent 
Orange exposure, and entitlement to 
service connection for hepatitis C.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claims.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


